Case: 15-12095   Date Filed: 01/30/2017   Page: 1 of 16


                                                                    [PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                             No. 15-12095
                       ________________________

                  D.C. Docket No. 1:14-cv-00201-TWT


CSX TRANSPORTATION, INC.,

                                             Plaintiff - Appellant,
                                 versus

GENERAL MILLS, INC.,

                                             Defendant - Appellee.

                       ________________________

                             No. 15-14399
                       ________________________

                 D.C. Docket No. 1:14-cv-00201-TWT

CSX TRANSPORTATION, INC.,

                                             Plaintiff - Appellant,

                                 versus

GENERAL MILLS, INC.

                                             Defendant - Appellee.
                Case: 15-12095       Date Filed: 01/30/2017       Page: 2 of 16


                               ________________________

                      Appeals from the United States District Court
                          for the Northern District of Georgia
                             ________________________

                                      (January 30, 2017)

Before WILLIAM PRYOR, and ROSENBAUM, Circuit Judges, and
MARTINEZ, * District Judge.

WILLIAM PRYOR, Circuit Judge:

       Our caselaw contains discordant answers to the question whether federal

common law borrows the doctrine of collateral estoppel as defined by state law,

Palmer & Cay, Inc. v. Marsh & McLennan Cos., 404 F.3d 1297, 1310 (11th Cir.

2005), or applies the doctrine only as defined by federal law, Tampa Bay Water v.

HDR Engineering, Inc., 731 F.3d 1171, 1179 (11th Cir. 2013), to determine the

preclusive effect of an earlier judgment of a federal court that exercised diversity

jurisdiction. This appeal requires that we resolve that discord. In an earlier action

before a federal court that exercised diversity jurisdiction, a jury found CSX

Transportation solely liable for injuries suffered by an employee of General Mills

and awarded the employee damages. CSX filed this action for indemnification

from General Mills. The district court dismissed this action on the ground that a

contract between the parties barred indemnification for damages “arising from

[CSX’s] . . . sole negligence.” To reach this result, the district court applied a
*
 Honorable Jose E. Martinez, United States District Judge for the Southern District of Florida,
sitting by designation.
                                                2
                Case: 15-12095        Date Filed: 01/30/2017   Page: 3 of 16


federal rule of collateral estoppel to bar relitigation of the relative fault of General

Mills for the injury suffered by its employee. We reverse and remand because

federal common law adopts the state rule of collateral estoppel to determine the

preclusive effect of a judgment of a federal court that exercised diversity

jurisdiction.

                                 I.     BACKGROUND

       In 1989, CSX Transportation and General Mills entered into a Sidetrack

Agreement for the construction, use, and maintenance of a sidetrack railway line.

The sidetrack subject to the agreement is a “spur track”; it provides railway access

from a rail line operated by CSX to a processing facility owned by General Mills.

The Sidetrack Agreement grants General Mills the right to conduct “switching” on

the sidetrack. Switching is “the process of moving railcars that have been

previously delivered by a train . . . in the proper order so that they can be coupled

to a locomotive and pulled out of a customer’s facility.” To conduct switching,

General Mills acquired a trackmobile, a “mobile railcar mover, capable of traveling

on both roads and railroad tracks, fitted with couplers for moving small numbers of

railcars.”

       Section 15 of the Sidetrack Agreement contains a specific liability provision

for switching. In consideration for the use of the sidetrack, General Mills assumed

“all risk of loss, damage, cost, liability, judgment and expense . . . in connection

                                               3
              Case: 15-12095      Date Filed: 01/30/2017    Page: 4 of 16


with any personal injury to or death of any persons, or loss of or damage to any

property, . . . that may be sustained or incurred in connection with, . . . the

operation of [General Mills’s] trackmobile or locomotive power.” The Sidetrack

Agreement also contains a general liability provision, Section 11, that relieves

General Mills of liability “for all losses arising from [CSX’s] . . . sole negligence.”

      On June 5, 2005, two employees of General Mills, Doug Burchfield and

Rodney Turk, were switching railcars on the sidetrack. Turk moved a railcar to a

holding track with the trackmobile. The railcar, which Turk did not properly

secure, rolled down the track, collided with two other railcars, and hit Burchfield

who suffered serious injuries.

      Burchfield filed a complaint against CSX for his injuries and invoked the

diversity jurisdiction of the district court. Burchfield v. CSX Transp., Inc., No. 107-

CV-1263, at *9 n.1 (N.D. Ga. May 15, 2009). Before trial, the district court

granted Burchfield’s motion for a partial summary judgment against the defense of

CSX that General Mills was at fault for the accident. CSX prevailed at trial, but on

appeal we reversed on evidentiary grounds and remanded. Burchfield v. CSX

Transp., Inc., 636 F.3d 1330, 1338 (11th Cir. 2011). At the retrial, a jury found

CSX solely at fault and awarded Burchfield more than $20 million in damages.

The parties later settled the claim for $16 million.




                                            4
              Case: 15-12095     Date Filed: 01/30/2017    Page: 5 of 16


      CSX then requested indemnification from General Mills. General Mills

denied the request, and CSX filed this suit. The complaint alleged that the

Sidetrack Agreement requires General Mills to indemnify CSX. General Mills

moved to dismiss the complaint on the ground that the Sidetrack Agreement does

not require indemnification because the jury found CSX solely at fault for

Burchfield’s injuries and collateral estoppel prohibits relitigation of the fault of

General Mills. The district court dismissed the complaint.

      CSX filed a motion for reconsideration or, in the alternative, leave to file an

amended complaint, in which it argued that the district court erred because it

applied collateral estoppel as defined by federal law, not state law. According to

CSX, had the district court applied collateral estoppel as defined by the law of

Georgia, CSX would have been permitted to relitigate the relative fault of General

Mills. Unlike the federal rule of collateral estoppel, collateral estoppel as defined

by Georgia law requires the earlier judgment to have been rendered in litigation

between identical parties or their privies. Compare Parklane Hosiery Co. v. Shore,

439 U.S. 322, 331 (1979), with ALR Oglethorpe, LLC v. Henderson, 783 S.E.2d

187, 192 (Ga. Ct. App. 2016). The district court initially granted the motion to file

an amended complaint, but on reconsideration later denied it.




                                           5
               Case: 15-12095      Date Filed: 01/30/2017      Page: 6 of 16


                         II.   STANDARDS OF REVIEW

       “We review de novo the district court’s grant of a Rule 12(b)(6) motion to

dismiss for failure to state a claim, accepting the complaint’s allegations as true

and construing them in the light most favorable to the plaintiff.” Chaparro v.

Carnival Corp., 693 F.3d 1333, 1335 (11th Cir. 2012) (quoting Cinotto v. Delta

Air Lines Inc., 674 F.3d 1285, 1291 (11th Cir. 2012)). We review whether the

doctrine of collateral estoppel is available de novo. Dailide v. U.S. Att’y Gen., 387

F.3d 1335, 1341 (11th Cir. 2004).

                                III.    DISCUSSION

       Before we address the merits, we must first determine whether CSX

preserved this issue for appeal. “A federal appellate court will not, as a general

rule, consider an issue that is raised for the first time on appeal.” In re Pan Am.

World Airways, Inc., Maternity Leave Practices & Flight Attendant Weight

Program Litig., 905 F.2d 1457, 1461–62 (11th Cir. 1990). “[I]f a party hopes to

preserve a[n] . . . argument, . . . [it] must first clearly present it to the district court

. . . in such a way as to afford the district court an opportunity to recognize and rule

on it.” Id. at 1462.

       CSX argues, and we agree, that it preserved its argument that federal

common law adopts the state rule of collateral estoppel to determine the preclusive

effect of an earlier judgment of a federal court that exercised diversity jurisdiction.

                                              6
              Case: 15-12095     Date Filed: 01/30/2017    Page: 7 of 16


In footnote four of the brief CSX filed in response to the motion to dismiss of

General Mills, CSX argued that our precedent bound the district court to apply

collateral estoppel as defined by federal law, but that this precedent was wrong

because state law should apply. Although CSX went on to argue in the same brief

that collateral estoppel as defined by federal law did not bar relitigation of the

negligence of General Mills, the footnote presented a full argument. It cited

relevant authority and reasoned by syllogism. That the argument appeared in a

footnote does not affect our conclusion. Cf. United States Sec. Exch. Comm’n v.

Big Apple Consulting USA, Inc., 783 F.3d 786, 812 (11th Cir. 2015) (“The

defendants’ fleeting footnote explaining in one sentence that such evidence ‘could

be relevant’ is insufficient to properly assert a claim on appeal.”). And in any

event, the appropriate federal common law rule of collateral estoppel is a “pure

question of law” that we “will consider” for the first time on appeal. Access Now,

Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331–32 (11th Cir. 2004) (quoting Wright

v. Hanna Steel Corp., 270 F.3d 1336, 1342 (11th Cir. 2001)).

      Whether federal common law borrows the state rule of collateral estoppel to

determine the preclusive effect of a judgment rendered by a court that exercised

diversity jurisdiction is unclear under our caselaw. Compare CSX Transportation,

Inc. v. Brotherhood of Maintenance of Way Employees, 327 F.3d 1309, 1316 (11th

Cir. 2003) (“We now hold that federal preclusion principles apply to prior federal

                                           7
              Case: 15-12095     Date Filed: 01/30/2017    Page: 8 of 16


decisions, whether previously decided in diversity or federal question

jurisdiction.”), and Tampa Bay Water, 731 F.3d at 1180 (applying “federal

collateral estoppel law to determine the preclusive effect” of a summary judgment

granted by a district court sitting in diversity jurisdiction (emphasis added)), with

SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 764 F.3d 1327, 1336 (11th Cir.

2014) (“Under Semtek, federal common law generally incorporates state law to

determine the preclusive effect of a federal diversity judgment.”), and Palmer &

Cay, 404 F.3d at 1309–10 (applying the state law of collateral estoppel to

determine the preclusive effect of a declaratory judgment rendered by a federal

court sitting in diversity jurisdiction). Because we must not “speak[] from both

sides of [our] mouth,” Bryan A. Garner, et al., The Law of Judicial Precedent 300

(2016), we must resolve this uncertainty and determine which of our precedents

binds us.

      Some of the confusion in our caselaw is explained on the ground that the

answer to the question before us is, as stated, one of federal common law. Palmer

& Cay, 404 F.3d at 1310 (citing Semtek Int’l Inc. v. Lockheed Martin Corp., 531

U.S. 497, 509 (2001)). That is, regardless of whether we incorporate collateral

estoppel as defined by state law or apply a federal rule, we apply federal common

law. Cf. Semtek, 531 U.S. at 508. That federal common law determines the

preclusive effect of an earlier judgment against a party, even if federal common

                                           8
                Case: 15-12095   Date Filed: 01/30/2017    Page: 9 of 16


law borrows the state rule, has likely caused confusion in our decisions. Our

decisions, for example, contain imprecise statements such as “federal preclusion

principles apply,” Brotherhood, 327 F.3d at 1316; see also Tampa Bay Water, 731

F.3d at 1179.

      In Semtek International, Inc. v. Lockheed Martin Corp., 531 U.S. 497

(2001), the Supreme Court addressed the related question, whether federal

common law adopts the state rule of res judicata to determine the preclusive effect

of an earlier judgment of a federal court that exercised diversity jurisdiction. Id. at

499. The Supreme Court applied federal common law and held that the “claim-

preclusive effect” of the judgment of a federal court that exercised diversity

jurisdiction is determined by “the law that would be applied by state courts in the

State in which the federal diversity court sits.” Id. at 508 (citations omitted). The

Supreme Court explained that “[t]his is . . . a classic case for adopting, as the

federally prescribed rule of decision,” state law, because “state, rather than federal,

substantive law is at issue . . . [a]nd indeed, nationwide uniformity in the substance

of the matter is better served by having the same claim-preclusive rule (the state

rule) apply whether the dismissal has been ordered by a state or a federal court.”

Id. (citations omitted).

      If we were deciding the question presented for the first time in our Circuit,

the reasoning of Semtek would likely compel our conclusion. The doctrines of

                                           9
             Case: 15-12095      Date Filed: 01/30/2017    Page: 10 of 16


collateral estoppel and res judicata are insufficiently distinct to warrant different

treatment under the rationale of Semtek. But we do not address this question in the

first instance, and the holding of Semtek does not reach the precise question before

us––the appropriate rule of collateral estoppel or issue preclusion.

      Our precedents after Semtek contain contradictory and confusing answers to

the question presented so we apply two principles to parse our jumbled caselaw.

First, we distinguish between the holding and dicta of a decision. “The holding of

an appellate court constitutes the precedent, as a point necessarily decided. Dicta

do not: they are merely remarks made in the course of a decision but not essential

to the reasoning behind that decision.” Garner, et al., supra at 44 (emphasis

omitted); accord United States v. Kaley, 579 F.3d 1246, 1253 n.10 (11th Cir.

2009). Second, we are bound to follow an earlier holding “unless and until it is

overruled or undermined to the point of abrogation by the Supreme Court or by

this court sitting en banc.” United States v. Archer, 531 F.3d 1347, 1352 (11th Cir.

2008). But, “[w]hen we have conflicting [precedents], we follow our oldest

precedent.” United States v. Madden, 733 F.3d 1314, 1319 (11th Cir. 2013)

(citation omitted); see also Walker v. Mortham, 158 F.3d 1177, 1188 (11th Cir.

1998) (adopting the “earliest case rule” for intracircuit splits); accord Garner, et

al., supra, at 303 (“With an intermediate appellate court, an earlier horizontal

precedent nearly always rules.”).

                                           10
             Case: 15-12095      Date Filed: 01/30/2017    Page: 11 of 16


      Our first precedent after Semtek to mention the question presented is

Brotherhood of Maintenance of Way Employees, 327 F.3d 1309. General Mills

relies on the following statement in that decision: “We now hold that federal

preclusion principles apply to prior federal decisions, whether previously decided

in diversity or federal question jurisdiction.” Id. at 1316 (citing Winters v.

Diamond Shamrock Chem. Co., 149 F.3d 387, 393 n.6 (5th Cir. 1998) (“[F]ederal

law of issue preclusion applied because the prior decision had been issued by a

federal court, albeit in a diversity action.”)). At first blush, our statement appears to

support the position of General Mills that federal common law incorporates

collateral estoppel as defined by federal law to bar relitigation of the issue in this

appeal, whether General Mills caused Burchfield’s injuries. Notably, when we

made this statement, we did not mention Semtek, which the Supreme Court had

decided only two years before we decided Brotherhood.

      Even if we assume that Brotherhood stated a rule about collateral estoppel

and an earlier federal judgment where the court exercised diversity jurisdiction,

that rule has no precedential effect because it was not part of our holding. That is,

the rule does not bind us. The question in Brotherhood was the preclusive effect of

“a federal question previously decided by a federal court,” not a question of state

law decided by a federal court that exercised diversity jurisdiction. Id. Whether

federal common law incorporates collateral estoppel as defined by state or federal

                                           11
              Case: 15-12095     Date Filed: 01/30/2017    Page: 12 of 16


law to apply to earlier judgments of federal courts that exercised diversity

jurisdiction was unnecessary “as a justification for the decision reached.” Garner,

et al., supra, at 46.

       In contrast with the dicta from Brotherhood, a later decision, Palmer & Cay,

404 F.3d 1297, squarely presented the issue whether federal common law

incorporates collateral estoppel as defined by state law to determine the preclusive

effect of an issue previously decided by a federal court that exercised diversity

jurisdiction. Id. at 1310. Palmer & Cay required us to determine whether a district

court that exercised diversity jurisdiction erred when it limited the preclusive effect

of a declaratory judgment to the State of Georgia. Id. at 1309. We rejected the

geographic limitation imposed by the district court. Without any mention of the

dicta from Brotherhood, we based our decision on Semtek and concluded that a

court asked to enforce the declaratory judgment must apply federal common law,

which in turn borrows the state rule where the district court exercised diversity

jurisdiction, and the district court failed to follow this approach. Id. at 1310 (citing

Semtek, 531 U.S. at 509). Unlike the rule announced in Brotherhood, our

conclusion that federal common law incorporates collateral estoppel as defined by

state law was part of our holding in Palmer & Cay. It was a “ruling on a point of

law” that was necessary to our decision. Garner, et al., supra, at 46.




                                           12
              Case: 15-12095     Date Filed: 01/30/2017    Page: 13 of 16


      To complicate matters further, in Tampa Bay Water, which we decided after

Palmer & Cay, we held the opposite. We cited Brotherhood for the proposition

that federal common law incorporates collateral estoppel as defined by federal law

to determine the preclusive effect of issues decided by a federal court that

exercised diversity jurisdiction, and we applied that rule. Tampa Bay Water, 731

F.3d at 1179–80 (citing Brotherhood, 327 F.3d at 1316). Our application of the

rule announced in Brotherhood was part of our holding in Tampa Bay Water

because we applied collateral estoppel as defined by federal law to the earlier

judgment of a federal court that exercised diversity jurisdiction. Id. at 1180–81.

But in Tampa Bay Water, we did not discuss Semtek, nor did we mention our

precedent in Palmer & Cay. And we did not discuss the possibility that federal

common law could borrow the state rule of collateral estoppel to determine the

preclusive effect of an earlier federal judgment when the district court exercised

diversity jurisdiction.

      In sum, our caselaw contains two lines of divergent precedent, neither of

which acknowledges the other. One of those lines of precedent, Brotherhood and

Tampa Bay, fails to mention Semtek, a Supreme Court precedent, and instead sows

confusing dicta into our analysis. Brotherhood, 327 F.3d at 1316 (“We now hold

that federal preclusion principles apply to prior federal decisions . . . previously

decided in diversity . . . jurisdiction.”). But, precisely because that confusing

                                           13
                Case: 15-12095   Date Filed: 01/30/2017   Page: 14 of 16


statement was dicta, the true conflict in our precedent is between Palmer & Cay

and Tampa Bay Water. Palmer & Cay holds that federal common law borrows the

state rule of collateral estoppel to determine the preclusive effect of issues decided

by a federal court that exercised diversity jurisdiction, 404 F.3d at 1310, and

Tampa Bay Water holds the opposite––that federal common law applies the federal

rule to resolve the same question, 731 F.3d at 1180.

      Under the earliest precedent rule, see Madden, 733 F.3d at 1319, Palmer &

Cay binds us in this and future appeals because we decided it before we decided

Tampa Bay Water. And we cannot reconcile our holdings in Palmer & Cay and

Tampa Bay Water, which “[i]f at all possible” we should do, see Garner, et al.,

supra, at 300, because they announced incompatible rules. We hold that federal

common law borrows the state rule of collateral estoppel to determine the

preclusive effect of a federal judgment where the court exercised diversity

jurisdiction.

      The parties dispute one element of collateral estoppel as defined by Georgia

law: that the earlier litigation must have been between identical parties. Unlike the

federal rule of collateral estoppel, which allows non-parties to the previous action

to assert the doctrine offensively or defensively, Parklane, 439 U.S. at 327, Collins

v. Seaboard Coastline R.R. Co., 681 F.2d 1333, 1334 (11th Cir. 1982), a party who

asserts collateral estoppel as defined by Georgia law must prove that the issue

                                          14
              Case: 15-12095     Date Filed: 01/30/2017     Page: 15 of 16


decided in earlier litigation was “between identical parties,” Cmty. State Bank v.

Strong, 651 F.3d 1241, 1264 (11th Cir. 2011). The identity requirement includes

parties and their privies, Oglethorpe, 783 S.E.2d at 192. General Mills argues that

it was in privity with Burchfield in the underlying litigation, which necessarily

defeats the claim for indemnification. CSX counters that Burchfield and General

Mills did not have the same interest in the underlying litigation and were not

privies.

      We decline to decide this dispute. Whether parties were in privity is a factual

question that should be decided in the first instance by the district court. See Salve

Regina Coll. v. Russell, 499 U.S. 225, 233 (1991) (explaining that the “institutional

advantage[]” of a district court is its “unchallenged superiority . . . [in]

factfinding”); Hart v. Yamaha-Parts Distribs., Inc., 787 F.2d 1468, 1472 (11th Cir.

1986) (“[P]rivity . . . is a factual question which should not be reversed unless its

determination is clearly erroneous.”). We remand for the district court to determine

whether collateral estoppel bars the complaint of CSX for indemnification.

      We also decline to decide the alternative argument raised by CSX, whether

the Sidetrack Agreement requires indemnification assuming CSX was solely at

fault. The district court, as CSX argues, construed the Sidetrack Agreement under

the premise that collateral estoppel as defined by federal law precludes relitigation

of the negligence of General Mills. The district court should have the first

                                           15
             Case: 15-12095     Date Filed: 01/30/2017   Page: 16 of 16


opportunity to decide the predicate question of privity, so we do not resolve this

alternative argument.

                            IV.    CONCLUSION

      We REVERSE and REMAND for proceedings consistent with this opinion.




                                         16